PER CURIAM.
Cody Lee White (defendant) appeals his judgment and sentences, alleging that his dual convictions for burglary with a battery enhanced by use of a firearm (count two) and aggravated battery (count five) violate his constitutional protection against double jeopardy. The State concedes error as to this issue. Accordingly, we affirm the defendant’s judgment and sentences, except for those imposed on count five. We vacate the defendant’s conviction and sentence as to that count.
AFFIRMED in part; REVERSED in part; and REMANDED.
SAWAYA, PALMER and LAMBERT, JJ., concur.